Case 2:20-cv-02188-PKH Document 41                   Filed 08/13/21 Page 1 of 3 PageID #: 219




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JOHN KING, et al.                                                                    PLAINTIFFS

v.                                    No. 2:20-CV-02188

ROCKLINE INDUSTRIES, INC.                                                           DEFENDANT

                                    OPINION AND ORDER

        Before the Court is a joint motion (Doc. 40) to approve the parties’ settlement agreement

and dismiss Plaintiffs’ claims with prejudice. The parties also submitted a proposed settlement

agreement (Doc. 40-1). For the reasons set forth below, the motion will be DENIED without

prejudice to its refiling.

        A district court may only approve a settlement agreement and enter a stipulated judgment

that includes a waiver of FLSA claims after it determines that the litigation involves a bona fide

dispute and that the proposed settlement is fair and equitable to all parties. Lynn’s Food Stores,

Inc. v. United States, 769 F.3d 1350, 1353 n.8 (11th Cir. 1982). The Court finds a bona fide dispute

exists. Plaintiffs argue Defendant paid non-exempt employees non-discretionary bonuses, which

were not included in Defendant’s calculation of overtime premium. Defendant denies any

violation of the FLSA or AMWA. Because a bona fide dispute exists, the Court must evaluate

whether the settlement is fair and equitable.

        The FLSA was enacted for the purpose of protecting workers from “substandard wages

and oppressive working hours.” Barrentine v. Ark.-Best Freight Sys., 450 U.S. 728, 739 (1981).

“Recognizing that there are often great inequalities in bargaining power between employers and

employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not subject

to negotiation or bargaining between employers and employees.” Lynn’s Food, 679 F.2d at 1352



                                                 1
Case 2:20-cv-02188-PKH Document 41                    Filed 08/13/21 Page 2 of 3 PageID #: 220




(citation omitted). “FLSA rights cannot be abridged by contract or otherwise waived because this

would ‘nullify the purposes’ of the statute and thwart the legislative policies that it was designed

to effectuate.” Barrentine, 450 U.S. at 740.

       “There are only two ways in which back wage claims arising under the FLSA can be settled

or compromised by employees. First, under section 216(c), the Secretary of Labor is authorized

to supervise payment to employees of unpaid wages owed to them.” Lynn’s Food, 679 F.2d at

1352-53. Second, “[w]hen employees bring private actions for back wages under the FLSA, and

present to the district court a proposed settlement, the district court may enter a stipulated judgment

after scrutinizing the settlement for fairness.” Id. at 1353. Most cases are not compromised under

these categories but are submitted to the district court for approval and dismissal with prejudice as

to FLSA claims. “If a settlement in an employee FLSA suit does reflect a reasonable compromise

over issues, such as FLSA coverage or computation of back wages, that are actually in dispute; we

allow the district court to approve the settlement agreement to promote the policy of encouraging

the settlement of the litigation.” Id. at 1354.

       In determining whether a settlement is fair and reasonable under the FLSA, factors the

court may consider include the stage of litigation and amount of discovery exchanged, the

experience of counsel, the probability of success on the merits, any “overreaching” by the

employer in the settlement negotiations, and whether the settlement was the product of an arm’s

length negotiation between the parties based on the merits of the case. Carrillo v. Dandan Inc.,

51 F.Supp.3d 124, 132-33 (D.D.C. 2014) (taking into account the “totality of the circumstances”

to determine the fairness of an FLSA settlement).

       The parties state the settlement amount represents 100% of the plaintiffs’ calculated unpaid

overtime pages, as well as an equal amount in liquidated damages. Although there is no mention



                                                  2
Case 2:20-cv-02188-PKH Document 41                  Filed 08/13/21 Page 3 of 3 PageID #: 221




of the alleged number of hours of unclaimed overtime, the representation that the damages are

100% of unpaid overtime, as well as the appendix listing each plaintiff’s total settlement amount,

are sufficient to demonstrate how the settlement amount was reached. Further, the motion

represents the parties exchanged discovery and reviewed time records and payroll data.

       However, the settlement agreement contains a release of non-wage related claims. “The

Court does not approve the broad release language that the parties propose in [the settlement

agreement] because the provision violates the legislative purpose of the FLSA . . . [and] an

employer may not use an FLSA claim to leverage a release from liability unconnected to the

FLSA.” Doe 1 v. G&M, LLC, No: 16-CV-01477, 2018 WL 4778048 (N.D. Ala. Oct. 3, 2019)

(internal citations omitted). “[I]n order to be compensated consistent with the FLSA, an employee

cannot be compelled to surrender other rights, for doing so undermines the fundamental nature of

the minimum wage and overtime protection of the Act by enabling an employer to extract a price

for simply doing what the Act requires.” Briggins v. Elwood TRI, Inc., 3 F.Supp.3d 1277, 1288-

89 (N.D. Ala. 2014). The parties have not shown the settlement of non-wage related claims is not

consideration for the settlement of wage related claims. Because the law prevents Defendant from

eliciting a waiver of non-wage related claims, the Court will not approve provisions effecting a

general release.

       IT IS THEREFORE ORDERED that the joint motion (Doc. 40) to approve the settlement

agreement and dismiss is DENIED, without prejudice to its refiling.

       IT IS SO ORDERED this 13th day of August, 2021.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




                                                3
